Citation Nr: 0917733	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-38 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to April 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, MO.


FINDING OF FACT

The record shows that the Veteran's claimed tinnitus is a 
result of the acoustic trauma experienced in active military 
service.   


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 2002); C.F.R. 
§§ 3.159, 3.303, 3.304(d) (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In June 2005 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorder and described the 
types of evidence that the Veteran should submit in support 
of his claim.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claim. Although the June 2005 VCAA 
notice letter did not address the elements of degree of 
disability and effective date, such defect has been cured.  
The Veteran was advised of such elements in March 2006 
correspondence and his claim was readjudicated in November 
2006.  

The Board further notes that the Veteran was provided with a 
copy of the February 2006 rating decision and the November 
2006 Statement of the Case (SOC), which included a discussion 
of the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Thus, the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with an audiological examination in October 2005 and 
associated the Veteran's STRs with the record.  

The Veteran asserts that the VA medical examiner did not take 
into account evidence outside of the Veteran's service 
treatment records (STRs) or consider the combat veteran's 
presumption statute and regulation in his compensation and 
pension examination report.  See 38 U.S.C.A. § 1154(b) (West 
2002); see also 38 C.F.R. § 3.304(d) (2008).  Additionally, 
the Veteran asks for a favorable finding because the evidence 
is in equipoise or, if a favorable finding cannot be made 
based on the evidence, a remand for another compensation and 
pension examination with instructions to the examiner that he 
familiarize himself with the Code and Regulations.  The Board 
recognizes the Veteran's assertions but finds they lack 
merit.  The compensation and pension examiner specifically 
mentioned the Veteran's combat experience and the RO's 
concession of acoustic trauma in his report, indicating that 
he considered the Veteran's combat service.  Therefore, the 
Board finds that there is no need to remand this case to the 
RO since the compensation and pension examination was 
adequate.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

When a Veteran receives certain combat medals, decorations, 
badges, commendations, citations, or campaign ribbons, the 
Board can presume that he engaged in combat with the enemy in 
active service.  According to his service records, the Marine 
Corps granted the Veteran the Combat Action Ribbon.  This 
award indicates combat service, and the Board notes that the 
Veteran is a combat veteran.  The presumptions afforded 
combat veterans are applicable to this case.  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that as a Marine Corps rifleman, he was 
exposed to acoustic noise trauma that led to his previously 
service connected hearing loss and his claimed tinnitus.  He 
also argues that his "statement that his tinnitus began in 
service should be considered in lieu of medical evidence 
because it is consistent with the circumstances, conditions, 
and hardships of service."  Furthermore, in his Informal 
Hearing Presentation, the Veteran argues that the ototoxic 
drugs he took for service connected malaria caused his 
tinnitus.  After reviewing the evidence, the Board finds that 
the weight of all the evidence preponderates in his favor and 
grants his claim for the following reasons.  

Initially, the Board notes that due to the Veteran's combat 
status, acoustic trauma is conceded, and a review of the 
record does in fact show evidence of a relationship between 
the Veteran's claimed disorder and service.  Although the 
STRs contain no specific references to tinnitus, they do 
contain several notations relevant to this claim.  First, in 
his entrance examination Report of Medical History dated May 
1968, the Veteran reported that he never had ear trouble and 
the Report of Medical Examination notes a normal ear 
examination.  Thus, the Board presumes the Veteran's 
soundness unless there is clear and unmistakable evidence in 
the record that his disease or injury existed prior to 
service and was not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1111 (2002); 38 C.F.R. § 3.304(b) (2008).  Then, in January 
1969, the Veteran complained that he had left ear hearing 
loss all of his life that had progressively gotten worse in 
the last four to five months and took an audiogram with 
inaccurate results.  A second audiogram was ordered, but the 
results are not found in the record.  The Veteran also 
complained of earaches during service according to notations 
in the STRs.  Notably, the Veteran was service-connected for 
bilateral hearing loss in a February 2006 rating decision.  
Although the VA examiner seemed to suggest that tinnitus may 
have pre-existed service as explained below, this evidence 
does not amount to clear and unmistakable evidence needed to 
rebut the presumption of soundness with respect to tinnitus.  

In September 2005, the RO requested a compensation and 
pension examination from the VA Medical Center in Kansas 
City.  In its instructions to the VA examiner, the RO 
explained the Veteran's active duty roles and that it was 
conceding the Veteran's exposure to acoustic trauma.  The RO 
also instructed the examiner to review the Veteran's claim 
folder, obtain other pertinent information, and render an 
opinion as to whether any tinnitus is or is not at least as 
likely as not due to in-service acoustic trauma, post service 
acoustic trauma, family history of hearing loss, use of 
ototoxic drugs, or some other cause.  

In his compensation and pension examination report, the VA 
examiner noted the Veteran's history of military, 
occupational, and recreational noise exposure and that the 
Veteran claimed the onset started after the first firefight 
in 1968-69 over the New Year's holiday.  The examiner also 
recounted the Veteran's STRs and combat medals, specifically 
mentioning the aforementioned January 1969 audiogram and 
malaria treatment, which included two known ototoxic drugs 
(quinine and chloroquine).  After examining the Veteran, 
reviewing the record, and finding no documentation of 
tinnitus in the STRs, the VA examiner concluded that since he 
could not be 50 percent or more certain regarding the 
etiology of the Veteran's tinnitus because the Veteran had 
pre-existing hearing loss in his left ear, his final 
determination was that it is not as likely as not that 
tinnitus occurred during or as a result of military service.  
However, the Board finds that a negative medical opinion 
based on a lack of a positive finding is unpersuasive and 
affords it little probative value.

The Veteran is considered competent to identify and report 
the observable manifestations of his claimed disorder of 
tinnitus.  The Board affords the Veteran's claim about 
tinnitus probative value and finds his testimony credible, 
especially in light of his combat veteran status, which 
presumes in-service acoustic trauma and the documented 
complaints of hearing problems in service.  The Board also 
notes that the Veteran provided evidence of a continuity of 
symptomatology and in-service injury.  Specifically, the 
Veteran stated that he was exposed to artillery, rockets, 
mortars, and bombs.  He also told the compensation and 
pension examiner that he experiences tinnitus constantly in 
both ears and reports a specific firefight as the onset of 
his symptoms.  In his claim for compensation, the Veteran 
alleged that he has experienced "ringing in the ears . . . 
ever since I was in the military."  In light of the 
foregoing, the Board affords more probative value to this 
evidence than to the negative medical opinion of record and 
finds that service connection for tinnitus is warranted.  See 
38 C.F.R. § 3.303 (2008).

For the foregoing reasons, the Board finds the preponderance 
of the evidence weighs in favor of the Veteran's claim for 
tinnitus, and service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


